Citation Nr: 0212736	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-26 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the full amount of $75,000 received in a settlement 
under the Federal Tort Claims Act (FTCA) of 1948 should have 
been offset against dependency and indemnity compensation 
(DIC) benefits payable to the appellant under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp 2001).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active military service from August 1949 to 
December 1952.  He died on August [redacted], 1988; the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 determination from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) holding that the grant of DIC benefits pursuant to 
38 U.S.C.A. § 1151 was subject to an offset of the entire 
amount of the $75,000 federal tort claim settlement.

In May 1998, the Board remanded the claim for further 
development.

In an October 2000 statement, the appellant sought to reopen 
her claim for an earlier effective date for the grant of DIC 
benefits; in a February 1997 decision, the Board denied her 
claim for an earlier effective date for those benefits.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.

2.  The veteran died on August [redacted], 1988, at a VA medical 
center; the certificate of death identifies the immediate 
cause of death as cardiopulmonary arrest that was due to, or 
as a consequence of, acute myocardial infarction.

3.  In September 1989, the appellant, individually as a 
surviving spouse of the veteran and as representative of the 
veteran's estate, and their two sons filed a claim under the 
Federal Tort Claims Act for damages related to the death of 
the veteran; one of the sons died subsequent to the filing of 
the lawsuit.

4.  In September 1990, the tort claim was settled for 
$75,000, and was dismissed.  The named plaintiffs were the 
appellant, individually as a surviving spouse of the veteran 
and as administratrix of the estates of the veteran and her 
late son, and the appellant's other son.  Each of the 
plaintiffs signed the settlement agreement, and in November 
1990 a check for $75,000 was issued and made payable jointly 
to the following individuals: the appellant, as an individual 
and as administratrix of the estates of the veteran and her 
late son; her living son; and her attorney.

5.  A statement of disbursements shows that the appellant 
received $41,171.16, which represented the remainder of the 
$75,000 settlement after deducting $33,828.84 for the 
attorney's fee and expenses.

6.  The probative evidence reflects that the entire $75,000 
paid by the United States of America pursuant to the 
September 1990 FTCA settlement agreement was for damages 
suffered by the appellant in an individual capacity as the 
surviving spouse of the veteran and that none of $75,000 was 
for damages suffered by the veteran or their two sons.



7.  By rating action dated in October 1995, the RO granted 
DIC benefits based on 38 U.S.C.A. § 1151 entitlement due to 
the veteran's death during the course of treatment 
administered by the VA for myocardial infarction, effective 
February 9, 1993.
 

CONCLUSION OF LAW

The appellant's DIC benefits awarded pursuant to 38 U.S.C.A. 
§ 1151 were subject to offset in the amount of $75,000 
against her September 1990 Federal Tort Claims Act settlement 
award, and the RO's offset of these benefits was proper.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.800(a)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was not service-connected for any disability 
during his lifetime.  On August 10, 1988, he sought medical 
treatment at a VA medical center for complaints of chest pain 
radiating to his jaw, with some sweating.  Serial 
electrocardiograms revealed sinus tachycardia with occasional 
premature supraventricular complexes and changes consistent 
with acute massive transmural anterior myocardial infraction.  
The veteran was treated for a myocardial infarction.  On the 
evening of August [redacted], 1988, the veteran suffered a seizure 
and went into cardiorespiratory arrest.  Resuscitative 
measures failed, and he was pronounced dead later that 
evening.  The certificate of death identifies the immediate 
cause of death as cardiopulmonary arrest that was due to, or 
as a consequence of, acute myocardial infarction.

A Standard Form 95 (claim for damage, injury, or death) dated 
in November 1988 reflects that the appellant filed an 
administrative claim at a Veterans Administration Medical 
Center (VAMC) Office of the District Counsel seeking monetary 
damages for both personal injury and wrongful death.  It was 
alleged that the veteran suffered pain and mental anguish 
prior to his death and that his death was due to VA 
negligence.  The appellant is the sole individual who signed 
the form.
 
In a January 1989 statement, R. Williams, M.D., indicated 
that he had reviewed the August 1988 VA hospitalization 
records and opined that the veteran received inadequate 
treatment from the onset of his hospitalization until his 
death.

In September 1989, the appellant, individually as surviving 
spouse and as the administratrix of the veteran's estate, and 
their two sons, R.G. and N.G., filed a lawsuit under FTCA in 
a United States federal district court against the United 
States of America, VA, a VA medical center, and a VA 
physician.  The plaintiffs' attorney was L.C., Esq.  In their 
complaint, the plaintiffs alleged that they had filed a 
complaint with a VA medical center Office of the District 
Counsel and had attempted to exhaust their administrative 
remedies since filing the claim in November 1988.  It was 
indicated that no satisfactory relief had been obtained and 
that their claim had been denied by a letter dated September 
8, 1989, from the District Counsel.  The plaintiffs claimed 
that the veteran suffered conscious pain and mental anguish 
for which his estate should be compensated.  The plaintiffs 
also claimed that they had lost the benefit of his advice, 
counsel, earnings, comfort, solace and companionship and that 
they had suffered extreme mental anguish, grief, and loss of 
love and affection.  The appellant in particular claimed that 
as a result of the veteran's death, she had incurred medical 
bills and funeral bills and had lost support, consortium, 
solace, affection, advice and love.

In a November 1989 answer, the defendant, the United States 
of America, asserted that the district court did not have 
jurisdiction over the claims of R.G. and N.G. because they 
had failed to state a claim and had failed to exhaust 
administrative remedies.  It was also asserted that the 
appellant had failed to allege and show that she had the 
authority to represent the veteran's estate and failed to 
file an administrative claim and suit on his estate's behalf.  
The defendant noted that the appellant as an individual had 
filed an administrative claim and had exhausted her 
administrative remedies with respect to such a claim and that 
by a September 8, 1989, letter, the District Counsel denied 
her federal tort claim.  The defendant denied jurisdiction 
except for the claim brought by the appellant against the 
United States of America pursuant to FTCA.

In December 1989 a federal district judge granted a motion to 
dismiss the cause against VA, the VA medical center and the 
VA doctor.  The United States of America was the remaining 
defendant.

In February 1990 interrogatories, the appellant asserted that 
she had been appointed temporary administratrix of the 
veteran's estate and that her two sons, R.G. and N.G., were 
heirs to that estate.  She also stated that R.G. was disabled 
and lived with her.

Subsequently, R.G. died and in July 1990, the appellant was 
appointed the temporary administrator of the estate of her 
son.

On September 6, 1990, the appellant, individually as 
surviving spouse of the veteran and as administratrix of the 
estates of the veteran and R.G., and N.G., individually as a 
surviving child of the veteran, signed a compromise, 
settlement and release of all claims agreement with the 
United States of America.  It was noted that the veteran died 
intestate and that the appellant and her two sons were the 
sole heirs.  It was indicated that the appellant was the 
temporary administratrix of the estates of both the veteran 
and R.G.  It was stated that R.G. died intestate after the 
institution of this suit and that he was survived by his wife 
and two children, who, therefore, were the only heirs to his 
estate.  It was noted that the plaintiffs claimed all damages 
recoverable under the survival and wrongful death laws of the 
State of Texas.  It was indicated that the defendant denied 
any liability and had asserted defenses.  

The settlement provided for consideration of $75,000, paid 
jointly to the plaintiffs and their attorney, by the 
defendant in compromise and in full and complete settlement 
of any and all claims, causes of actions, and demands, 
including claims for attorney's fees and costs, which were 
brought or could have been brought concerning the care and 
treatment received or not received by the veteran at a VA 
medical center.  The appellant and N.G. affirmed that all of 
the claims and debts against the estates of the veteran and 
R.G. had been paid.  The nature/itemization of the awarded 
damages was not specified in the settlement agreement.

On September 7, 1990, the appellant, in her capacity as 
temporary administratrix of the estate of R.G., was 
substituted as a party-plaintiff in the place and stead of 
R.G..  On that same day, the plaintiffs' suit was dismissed 
with prejudice.

In November 1990, a single settlement check in the full 
amount of $75,000 was issued by the United States Treasury 
and made payable jointly to the following individuals: the 
appellant, as an individual and as the administratrix of the 
veteran's estate and of the estate of her deceased son, R.G.; 
the appellant's other son, N.G.; and the private attorney, 
L.C.

In February 1993, the appellant filed a claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  By 
rating action dated in October 1995, the RO granted DIC 
benefits based on entitlement under 38 U.S.C.A. § 1151 due to 
the veteran's death during the course of treatment 
administered by the VA for myocardial infarction, effective 
February 9, 1993.  By letter dated in November 1995, the RO 
informed the appellant that such was subject to an offset of 
the entire amount of the $75,000 federal tort claim 
settlement, as VA laws and regulations prohibited duplication 
of benefits.

In her December 1995 notice of disagreement, the appellant 
argued that since she was the administratrix of two estates 
and since her son, N.G., was a party to the lawsuit, only 
one-third of the settlement, $25,000, should be offset.

At an August 1996 RO hearing before a hearing officer, the 
appellant testified that she signed the full amount of the 
check over to her attorney, who, in turn, paid her the 
remainder after payment of court costs and attorney fees, and 
that this was for the family.  Although she claimed that she 
used the settlement for the benefit of others, she did not 
indicate that she distributed any money to N.G. or to R.G.'s 
heirs.  She stated that while she had spent money to take 
care of R.G. when he was alive, she thought the settlement 
money was legally hers to do with as she pleased.  She 
indicated that she did not think that she was legally bound 
to give any of the money she received to anyone.  She also 
suggested that the settlement may have been put in an account 
for the estate of the veteran and noted that he had quite a 
few expenses.  Transcript.

At the hearing, the appellant submitted a statement of 
disbursements reflecting that the attorney's fee was $30,000, 
or 40 percent of the $70,000 settlement, and that there were 
additional costs of $3,828.84.  The balance returned to the 
appellant was $41,171.16.  She and L.C., the attorney, are 
the only individuals who signed the statement of 
disbursements.

In a February 1997 statement, the appellant contended that 
since VA hospital staff caused her husband's death, it was 
wrong and callous to require an offset of her tort settlement 
before she could receive DIC benefits.  She claimed the 
amount due to her and her attorney was only $47,552.56.  She 
said that remaining amount of $27,447.44 was due to her sons 
and that this amount should not be offset against her DIC 
benefits even though her remaining son allowed her to keep 
his portion because that matter was strictly between her and 
her family. 

In an April 1997 memorandum, the Regional Counsel indicated 
that the file on the appellant's tort claim had been 
destroyed a few months earlier pursuant to agency guidelines 
for disposition of records.  The Regional Counsel recommended 
a denial of the claim.  It was noted that there was no basis 
for the appellant's assertion that  $47,552.56 of the 
settlement was for herself and her attorney and the remainder 
was for her two sons.  It was indicated that the Regional 
Counsel's report reflected that the appellant was the only 
claimant and that if she had a settlement document reflecting 
distribution of proceeds, she should produce it.  It was 
noted that if there were a settlement document supporting the 
appellant's assertion, then the offset would be the amount 
paid to her and her attorney.  However, if the settlement 
document indicates a lump sum paid to her, her attorney and 
the two sons without specific division, the Regional Counsel 
recommended that the entire amount be attributed to her since 
the two sons did not actually file claims.  It was indicated 
that some survivors are included in settlement simply to 
preclude later claims.
 
In an August 1997 memorandum to the Regional Counsel, it was 
asked whether it was possible that the attorney assumed that 
the appellant would divide the funds paid to her because she 
was the executrix of the veteran's estate and the temporary 
executrix of her son's estate and that, therefore, she was 
correct that only one-third of the distribution should be 
offset.

In an August 1997 memorandum, the Regional Counsel noted that 
since the disbursement to the attorney was only $33,828.84, 
it was unclear how the appellant concluded that only 
$47,552.56 should be recouped.  It was emphasized that the 
sons were not claimants at the administrative level because 
only the appellant filed an administrative claim with VA.  
The Regional Counsel stated that the sons were only included 
on the settlement as a precautionary legal measure and that 
they had no legal standing in the lawsuit since they had not 
previously filed claims with VA.  It was also noted that the 
appellant acknowledged at her hearing that she had control 
over the funds after the disbursements were made.  The 
Regional Counsel indicated that if the government had thought 
that the veteran's sons were valid claimants, specific 
amounts would have been attributed to them.   
 
A September 2000 audit reflects that as of September 30, 
2000, $74,516 had been offset against the appellant's award 
of DIC benefits and that the appellant would soon start 
receiving DIC benefits.

In a February 2001 memorandum, the Regional Counsel noted 
that the district court's order of dismissal with prejudice 
did not direct distribution of funds.  It was reiterated that 
the Regional Counsel's file had been destroyed, while noting 
that the Department of Justice (DOJ) file had been obtained.  
It was indicated that the VA attorney who worked on the 
administrative tort claim and the DOJ personnel who were 
involved in the lawsuit were no longer with their respective 
offices.  It was also noted that the compromise, settlement, 
and release of all claims agreement was not actually filed in 
court.  

The Regional Counsel stated that under the Federal Tort 
Claims Act, filing of an administrative claim is an absolute 
prerequisite to bringing a lawsuit and that it is settled law 
that failure to do so is a jurisdictional bar to a subsequent 
suit.  It was indicated that according to prior Regional 
Counsel opinions, the administrative tort claim was filed by 
the appellant as an individual.  The Regional Counsel noted 
that VA's response in the lawsuit was that neither of the 
sons nor the appellant in her capacity as administratrix of 
the veteran's estate had exhausted their administrative 
remedies - i.e., they had failed to file an administrative 
claim.  The Regional Counsel stated that neither the claimant 
nor her sons controverted that assertion by pleading or 
evidence.  

The Regional Counsel opined that had the lawsuit continued, 
the federal district court would have granted a motion to 
dismiss against all parties except the appellant as an 
individual because she as an individual was the only party 
over whom the federal district court had jurisdiction since 
she was the only party who had filed an administrative claim.  
It was indicated that had the suit been heard on the merits, 
the appellant as an individual claimant was the only party to 
whom the federal district court could have awarded damages.  

The Regional Counsel also noted that all of the evidence 
supported the appellant's direct admission that she received 
all of the settlement and used it as she pleased.  The 
following facts were reported: The settlement check was made 
out to all named parties and L.C., the appellant's attorney; 
the attorney then prepared a statement of disbursements, 
which was signed by the attorney and the appellant as the 
named client; and after a deduction of fees and expenses, the 
document reflects that the balance was disbursed to the 
appellant only.  It was indicated that no evidence to the 
contrary had been offered to show that any of the balance was 
disbursed to someone other than the appellant.  It was noted 
that the appellant testified at her August 1996 hearing that 
she received the entire sum after her attorney deducted his 
fee, that she considered the settlement money legally hers to 
do with as she pleased and that she was "in no way legally 
bound to give any of that money to either of [her] two 
sons."  The Regional Counsel noted that there was no 
evidence that she gave any of the money to someone else after 
receiving the balance from the attorney.

The Regional Counsel concurred with the opinions already of 
record.  It was reiterated that only the appellant had filed 
an administrative claim, that only the appellant could 
maintain an action in federal district court, and that the 
federal district court was without jurisdiction to hear the 
suits of the other plaintiffs, including the appellant as the 
representative of the veteran's estate.  It was noted that 
the names on the check were indicative only of DOJ's desire 
to "ensure all bases were covered."  It was indicated that, 
for example, the attorney's name was on the check, but no one 
contended that he was a party to the lawsuit.  It was 
emphasized that the disbursement established that the 
appellant and her attorney received the entire $75,000 and 
that she received the balance after the attorney had 
subtracted his fee.  It was also indicated that the 
appellant's own testimony showed that at no point did she 
distribute any of the settlement to her sons or indeed 
believe that they had any claims to it.  The Regional Counsel 
concluded that the entire amount of the settlement, $75,000, 
should be offset from the appellant's DIC benefits. 
   
Legal Criteria

Under 38 U.S.C.A. 1151(b) (West 1991 & Supp. 2001), where an 
individual is, on or after December 1, 1962 awarded a 
judgment against the United States in a civil action brought 
pursuant to 28 U.S.C.A. § 1346(b) (FTCA), or on or after 
December 1, 1962 enters into a settlement or compromise under 
28 U.S.C.A. §§ 2672 or 2677, by reason of a disability or 
death treated pursuant to this section as if it were service-
connected, then no benefits shall be paid to such individual 
for any month beginning after the date such judgment, 
settlement, or compromise on account of such disability or 
death becomes final until the aggregate amount of benefits 
which would be paid but for this subsection equals the total 
amount included in such judgment, settlement, or compromise.  
See 38 C.F.R. § 3.800(a)(2) (2001).  38 U.S.C.A. § 1151 has 
been amended, effective Oct. 1, 1997, by Pub. Law 104-204, § 
422(a), during the pendency of this appeal, but with no 
substantive changes regarding offset from settlements under 
FTCA.

The plain language of 38 U.S.C.A. § 1151 requires offset of 
the entire amount of damages recovered by an "individual" in 
an FTCA settlement based on the same disability for which VA 
benefits are payable.  See VAOPGCPREC 7-94 (Mar. 1, 1994); 
VAOPGCPREC 79-90 (July 18, 1990).  The statute does not 
condition the offset upon whether an individual has actually 
received or retained the entire amount of the settlement.  
See VAOPGCPREC 7-94 at comment para. 4.  The entire amount of 
the settlement must be offset, without regard to whether the 
claimant actually received the entire amount or assigned a 
portion of the settlement to an attorney or other creditors.  
Id.  Because attorneys have no statutory entitlement to 
payment of attorney fees by the Federal Government, the 
amount paid to an attorney must be considered a payment from 
the claimant out of the settlement proceeds.  Id. at comment 
para. 6.  In using the settlement proceeds to pay attorney 
fees, a claimant has enjoyed the benefit of those proceeds.  
Id.  In other words, a claimant is satisfying a contractual 
obligation to an attorney; paying attorney fees is not a 
separate award to the attorney.  Id. at comment para. 5.

Additionally, the full amount of damages recovered by an 
individual under FCTA is subject to offset against benefits 
payable under 38 U.S.C.A. § 1151, regardless of whether those 
damages were intended as compensation for economic or non-
economic losses.  See VAOGCPREC 52-91 (Apr. 29, 1991). 

Under FTCA, the liability of the Government shall be 
determined in accordance with the law of the place where the 
act or omission occurred.  See 28 U.S.C.A. § 1346(b) (West 
1991).  The legal status under which a claimant recovers on a 
claim under FTCA based on death is relevant to the 
determination of the amount to be offset from DIC benefits 
pursuant to 38 U.S.C.A. § 1151.  See VAOPGCPREC 79-90.  Such 
status will generally be dependent on the nature of the 
damages recovered.  Id.  Amounts recovered by an individual 
under a typical state wrongful-death statute may be offset 
against DIC otherwise payable to that individual.  Id.  Each 
survivor receiving damages under a wrongful-death statute is 
subject to offset only to the extent of sums including in 
judgment or settlement to compensate for harm suffered by 
that individual.  Id.  Damages recovered by a personal 
representative under a state survival statute are not subject 
to recovery by offset under 38 U.S.C.A. § 1151, although the 
personal representative to whom payment is made may be the 
surviving spouse of the decedent.  Id.

The United States Court of Appeals of Veterans Claims 
(hereinafter, "Court") noted that the term "individual," as 
used in the offset provision of 38 U.S.C.A. 1151, does not 
apply to an appellant who represents the estate alone.  Neal 
v. Derwinski, 2 Vet. App. 296 (1992).  In Neal, the Court 
stated, "our determination as to amount of offset hinges on 
whom appellant represented when she entered into a settlement 
with the government pursuant to the FTCA.  If she represented 
herself solely, the entire amount recovered would necessarily 
be offset against her DIC payments.  If, however, she 
represented the estate alone, offset would not be necessary 
since the estate, not appellant, entered into the 
settlement."  Id. at 298-99.

In this case, determining the type of damages paid under the 
settlement and how they were allocated to the plaintiffs in 
the settlement are relevant to the claim, in that damages 
characterized as a traditional "survival" action are the 
property of the estate under local (Texas) law and not 
awarded to a claimant as an individual, while damages for the 
decedent's survivors' economic loss, loss of companionship 
and mental anguish, brought under a "wrongful death" 
action, are payable to claimants individually.  See Tex. Civ. 
Prac. & Rem. Code Ann. Title 4, Chapter 71.

If a judgment is made to or for two or more persons (either 
in individual capacities or as a personal representative(s) 
of the estate) and involves a claimant subject to the 
38 U.S.C.A. § 1151 offset, the individual distribution of the 
monies must be determined.  If the claims folder is in the RO 
when the question of distribution arises, the Regional 
Counsel will determine the individual distribution of the 
judgment award, settlement or compromise payment.  See VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part IV, 
22.15(f).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000).  VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Id.

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 45,629. 

The RO considered the appellant's claim under the VCAA of 
2000 and the new regulations and has made all reasonable 
efforts to assist the appellant in the development of her 
claim and has notified her of the information and evidence 
necessary to substantiate her claim and of the efforts to 
assist her.  Thus, VA's duties have been fulfilled and the 
Board may proceed to decide the claim without prejudice to 
the appellant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGPREC 16-92 (July 24, 1992).

Through the September 1997 statement of the case and the July 
2001 supplemental statement of the case, the appellant has 
been notified of the information and evidence needed to 
substantiate her claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159). As for the hearing officer's duty to 
assist, the statement of the case and the supplemental 
statement of the case satisfied the hearing officer's duty 
under 38 C.F.R. § 3.103(c)(2).  See Stuckey v. West, 13 Vet. 
App. 163 (1999); Costantino v. West, 12 Vet. App. 517 (1999).

The RO obtained a copy of the U.S. District Clerk's file and 
the DOJ litigation file.  The RO attempted to obtain a copy 
of the Regional Counsel's file, but it had been destroyed.  
The appellant has submitted a copy of the statement of 
disbursements.  In light of the above, VA has fulfilled its 
duty to assist in obtaining relevant records.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).  Additionally, the 
RO complied with the directives of the May 1998 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In September 1989, the appellant, individually as a surviving 
spouse of the veteran and as administratrix of the estate of 
the veteran, and R.G. and N.G., individually as surviving 
children of the veteran, brought FTCA claims against the 
United States of America, among other parties, for damages 
due to the death of the veteran.  These claims were governed 
by Texas law, which allows survival and wrongful death 
claims.  See Tex. Civ. Prac. & Rem. Code Ann. Title 4, 
Chapter 71.  Therefore, the appellant had filed a survival 
claim and a wrongful death claim, whereas N.G. and R.G. had 
filed wrongful death claims.  R.G. subsequently died.  In 
September 1990, the appellant, individually as surviving 
spouse of the veteran and as administratrix of the estates of 
the veteran and R.G., and N.G., individually as a surviving 
child of the veteran, settled their FTCA claims for $75,000.  
The settlement agreement did not direct the distribution of 
$75,000.  In other words, it did not specify what amounts, if 
any, that the estates of the veteran and R.G., and N.G. as an 
individual were to receive.  

The appellant has admitted that she kept the entire remainder 
of the $75,000 settlement, $41,171.16, which was the $75,000 
settlement minus the attorney fees and costs of $33,828.84.  
In regard to N.G.'s individual claim, the appellant suggested 
in her February 1997 statement and her September 1997 VA Form 
9 that N.G. renounced his share of the settlement, although 
she has not produced any other evidence, such as a statement 
from N.G. or an agreement, supporting that assertion.  The 
statement of disbursements reflects that the appellant was 
the only person to whom the attorney disbursed funds from the 
settlement, and there is no indication that the appellant 
received the funds as a representative of N.G.  Additionally, 
the appellant herself testified that she did not give any 
money to N.G. and that she thought that the settlement was 
legally hers to use as she pleased.  Moreover, as the 
Regional Counsel noted, the Federal Government maintained 
that N.G. did not have standing in the FTCA claim because he 
had not filed a claim at the VA level.  The Regional Counsel 
also indicated that N.G. and the estate of R.G. were named on 
the the check only because DOJ wanted to ensure that "all 
bases were covered."  If the Government had viewed N.G. and 
the estate of R.G. as valid claimants, a specific amount 
would have been attributed to them in the settlement 
agreement.  Thus, the evidence does not show that any of the 
proceeds of the settlement was for N.G. as an individual 
claimant or for the estate of R.G.  

The veteran died intestate.  As noted by the settlement 
agreement, R.G., who later died, and N.G. were heirs.  
Likewise, R.G.'s spouse and children were the heirs to his 
estate because he died intestate.  If any of the proceeds of 
the settlement was for the estate of the veteran, there 
should have been a distribution to the veteran's heirs.  
Likewise, if any of the proceeds of the settlement was for 
damages to R.G., as  a surviving child at the time of the 
veteran's death, there should have been a distribution to 
R.G.'s heirs.  See Tex. Prob. Code Ann.  

The statement of disbursements does not reflect that the 
appellant received any of the remainder of the settlement as 
a representative of either the veteran's or R.G.'s estate.  
For the same reasons as mentioned above, there is no evidence 
that any of the proceeds of the settlement was for N.G. as an 
heir of the veteran's estate.  With regard to the heirs of 
R.G., the appellant has never asserted that she made a 
distribution to the heirs of R.G.  While she testified that 
she provided support to R.G. while he was alive, she also 
stated that she thought the settlement was legally hers and 
that she made no distributions to anyone.  In other words, 
she has never claimed that she had a distribution to the 
heirs of R.G., his surviving spouse and two children.  As 
noted above, the Regional Counsel noted that the Government 
maintained that R.G. and the appellant as a representative of 
the veteran's estate did not have standing in the FTCA claim 
because they had not filed such claims at the VA level.  
Also, the Regional Counsel indicated that the Government 
merely settled that claim to end litigation and that if the 
Government viewed R.G. as a proper claimant, a specific 
amount would have been attributed to his estate in the 
settlement agreement.  Therefore, the evidence does not show 
that any of the proceeds of the settlement was for the 
estates of the veteran and R.G.  

Since none of the proceeds of the settlement was for damages 
suffered by the veteran and by N.G. and R.G., individually as 
surviving children at the date of the veteran's death, the 
Board is left with the conclusion that the appellant entered 
the settlement with the Government individually as a 
surviving spouse of the veteran and not as a representative 
of either estate and that she received the entire $75,000 as 
an individual and not as a representative of an estate or 
another party.  See Neal, 2 Vet. App. at 298-99.  As noted by 
the Regional Counsel, during the lawsuit the Federal 
Government maintained that the appellant, individually as a 
surviving spouse and not as a representative of the veteran's 
estate, was the only claimant who had filed an administrative 
claim with VA, which had been denied.  Therefore, she was the 
only claimant who had exhausted her administrative remedies, 
and her FTCA claim was the only claim over which the federal 
district court had jurisdiction.  In light of the above, 
there is no persuasive evidence that the appellant acted as a 
representative of the estate of either the veteran or R.G. 
when she received the remainder of the settlement.  

Additionally, the attorney fees and other costs, totally 
$33,828.84, are subject to offset.  Withholding of attorney 
fees and the other costs by L.C. were used to satisfy a 
contractual obligation between the appellant and L.C.  See 
VAOPGCPREC 7-94.  Although the appellant may think that it is 
callous and wrong for VA to offset any amount of her FTCA 
settlement, the Board is bound by the statutes and VA 
regulations.  See 38 U.S.C.A. § 7104(c) (West 1991).

In short, the preponderance of the evidence shows the entire 
$75,000 paid by the United States of America pursuant to the 
September 1990 FTCA settlement agreement was for damages 
suffered by the appellant in an individual capacity as the 
surviving spouse of the veteran and that none of $75,000 was 
for damages suffered by the veteran or their two sons.  For 
that reason, the claim is denied.  38 U.S.C.A. §§ 1151, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.800(a)(2) 
(2001).


ORDER

The full amount of $75,000 received in a settlement under the 
Federal Tort Claims Act of 1948 was properly offset against 
the dependency and indemnity compensation (DIC) benefits 
payable to the appellant under 38 U.S.C.A. § 1151 (West 1991 
& Supp 2001).


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

